VELVA L. PRICE, District Clerk, Travis County Courthouse, Third Floor

              RECEIPT AND EXECUTION OF MANDATE FROM
                       THE COURT OF APPEALS
                  BY THE CRIMINAL DISTRICT CLERK

Mr. Jeffrey D. Kyle, Clerk                                          January 08, 2015
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547                                                 January 12, 2015
Criminal Division
P.O. Box 679004,
Austin, Texas, 78767

       Re:     No. 03-13-00691-CR
               (Trial Court No.D-1-DC-10-202666)

       Styled: JOE CARDONA
               vs.
               The State of Texas

Dear Mr. Kyle:

Pursuant to Texas Rule of Appellate Procedure 87(b)(1), I hereby forward my acknowledgment
of the receipt and the execution of the mandate on JANUARY 8, 2015 from the Court of
Appeals in the above cause. The official execution of this mandate is recognized by the Travis
County Sheriff whereas the capias after mandate, official notice of mandate, or transfer of inmate
to proper authorities, has been executed and or is in the process of being executed hereby placing
the defendant within the proper jurisdiction of the trial court.
                                              Respectfully,

                                             VELVA L. PRICE
                                             District Clerk
                                             Travis County, Texas



                                     By:     _________________________________
                                             Deputy,JESSICA CONTRERAS

                                                                                       C38 - 000000060
                                   COUNTY OF TRAVIS
                                    STATE OF TEXAS


VELVA L. PRICE                                                    Criminal Division
District Clerk                                                    P.O. Box 679004,
                                                                  Austin, Texas, 78767

January 08, 2015



Manager, Felony Court Services
Community Supervision and Corrections Department
Travis County
P.O. Box 1748
Austin, Texas 78767

       RE: D-1-DC-10-202666
           State Vs. JOE CARDONA
Dear Sirs:

      You will find enclosed herewith a certified copy of the Mandate from the Court of
Appeals which has been received and filed in the above referenced cause.

       This certified copy is made available to you because the punishment assessed against the
defendant was probated.


                                    Respectfully,
                                    VELVA L. PRICE
                                    District Clerk, Travis County, Texas




                               By:_______________________________________


Enclosures

                                                                                         C38 - 000000060